                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

CEDRIC ANTHONY JONES,                            §
                                                 §
                                                 §
               Plaintiff,                        §
                                                 § CIVIL ACTION NO. 5:18-CV-00042-RWS-CMC
v.                                               §
                                                 §
MICHAEL S. ALSOBROOK, ET AL.,                    §
                                                 §
               Defendants.                       §


                                            ORDER
       Plaintiff Cedric Jones, proceeding pro se, filed this civil action complaining of the

actions of his defense attorneys in his criminal case. This Court referred the case to the United

States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for

the Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       After Plaintiff filed his complaint, the Court ordered Plaintiff to either pay the statutory

filing fee or submit an application for leave to proceed in forma pauperis accompanied by a

certified inmate trust account statement, as required by 28 U.S.C. § 1915(b). Docket No. 6. By

separate order, the Court also directed Plaintiff to file an amended complaint setting out his

claims with more factual specificity. Docket No. 5. Plaintiff received copies of these orders,

but to date has not complied or responded in any way.

       The Magistrate Judge issued a Report recommending Plaintiff’s lawsuit be dismissed

without prejudice for failure to prosecute or to obey an order of the Court (Docket No. 8).

Plaintiff received a copy of this Report, but has filed no objections thereto; accordingly, he is

barred from de novo review by the District Judge of those findings, conclusions and
recommendations and, except upon grounds of plain error, from appellate review of the

unobjected-to proposed factual findings and legal conclusions accepted and adopted by the

district court. Douglass v. United Servs Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v.

Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the

magistrate’s proposed findings of fact and recommendations ‘such weight as [their] merit

commands and the sounds discretion of the judge warrants. . . ’ ”) (quoting Mathews v. Weber,

23 U.S.
    . 261, 275 (1976)). It is accordingly

         ORDERED the Report of the Magistrate Judge (Docket No. 8) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are

hereby DENIED.

         So ORDERED and SIGNED this 18th day of September, 2019.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
